Citation Nr: 0712544	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-34 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for a cataract 
of the left eye, with lattice degeneration and retinal holes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
January 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In September 2006, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

The Board observes that, in the February 2004 supplemental 
statement of the case (SSOC), the RO noted that the veteran 
had submitted a separate claim for service connection for 
glaucoma that was not addressed in the SSOC (see SSOC, page 
8).  Then, during his hearing the veteran stated that his 
military records reflected glaucoma (see transcript, page 7).  
However, it does not appear that the RO has yet addressed the 
veteran's claim for service connection for glaucoma; thus, 
the matter is referred to the RO for appropriate development 
and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his September 2006 hearing, the veteran testified that 
his service-connected left eye disability worsened as a 
consequence of a stroke he had in 2003, and he complained of 
having headaches, eye pain, and blurred and watery vision.  
The veteran said his left eye vision was getting "darker" 
(see transcript, page 6).  He indicated that he was last 
examined by VA for his service-connected left eye disability 
in 2001, and was seen annually in the VA outpatient clinic.  
He stated that during the past four years he received only VA 
treatment and that he was to soon be scheduled for a new eye 
examination (see transcript, page 4).  However, the most 
recent VA outpatient records in the file are dated in January 
2004.  Hence, there appear to be some pertinent medical 
records (which may affect the disposition of the instant 
claim) that are not yet associated with the claim files.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Further, a review of the file indicates that VA last provided 
the veteran with an opthamological examination in May 2001, 
when the examiner reported that the veteran's cataract only 
"slightly" affected his visual acuity.  The February 2004 
SSOC indicates that VA medical records show that the veteran 
underwent an eye examination in April 2003.  While it appears 
that the veteran was issued eye glasses by VA in April 2003, 
the Board is unable to find a VA outpatient record reflecting 
an eye examination at that time.  Furthermore, the VA medical 
records show that in May 2003, the veteran was suspected of 
having experienced a stroke and, in September 2003, he was 
seen again for similar symptomatology.  

As such, in the interest of due process and fairness, and 
given that the veteran has not been examined for his service-
connected left eye disability for nearly six years, the Board 
is of the opinion that he should be afforded a new VA 
examination to determine the current severity and all 
manifestations of his service-connected left eye disability.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all VA medical 
records regarding the veteran's 
treatment for the period from January 
2004 to the present.

2.	Then, the veteran should be scheduled 
for a complete ophthalmology 
examination performed by an appropriate 
physician (preferably an 
ophthalmologist) to determine the 
current severity and all manifestations 
of his service-connected left eye 
cataract with lattice degeneration and 
retinal holes.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
The claims folders should be made 
available to the examiner for review 
prior to the examination and the 
examination report should indicate if 
the examiner reviewed the veteran's 
medical records.

a.	The examiner should indicate, with 
respect to each of the 
ophthalmologic symptoms 
identified, whether such symptom 
is a symptom of the veteran's 
service-connected left eye 
cataract with lattice degeneration 
and retinal holes.  

b.	The examiner should identify any 
impairment of central visual 
acuity, including the veteran's 
corrected and uncorrected visual 
acuity for distance and near 
vision.

c.	The examiner should identify any 
impairment of field vision or 
impairment of muscle function.  In 
particular, the examiner should 
provide the visual field extent of 
the left eye (in degrees) in the 
following eight meridians: 
temporally, down temporally, down, 
down nasally, nasally, up nasally, 
up, and up, temporally. 

d.	The examiner should also specify 
whether there is any impairment of 
the extrinsic muscles of the left 
eye.  It so, a Goldmann Perimeter 
Chart should be completed.

3.	Thereafter, the RO should readjudicate 
the appellant's claim for an initial 
compensable rating for a left eye 
cataract with lattice degeneration and 
retinal holes.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided with a SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the February 
2004 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



